Citation Nr: 1120621	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  07-30 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service connected plantar warts.


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Cleveland, Ohio Department of Veterans' Affairs (VA) Regional Office (RO), wherein the RO denied the Veteran's claim for service connection for a low back disorder.  This case has since been transferred to the Pittsburgh, Pennsylvania VARO.  

This case was previously remanded by the Board in March 2009 and September 2009 for further development.  

In an April 2010 decision, the Board denied the Veteran's claim for service connection for a low back disorder, to include as secondary to service connected plantar warts.  The Veteran appealed the Board's April 2010 decision to the United States Court of Appeals for Veterans Claims (Court) which, by order dated in October 2010, granted an October 2010 Joint Motion for Remand and remanded the case for compliance with the terms of the Joint Motion.  

In an April 2011 statement, the Veteran's representative submitted additional evidence and specifically did not waive RO consideration of this evidence, however, no prejudice to the Veteran arises from the Board's review of this document as the decision below is favorable.


FINDINGS OF FACT

1.  Service connection is in effect for plantar warts of the right foot and left foot.

2.  Affording the Veteran the benefit of the doubt, the objective evidence of record demonstrates that a low back disorder is directly related to both his active service and to his service connected plantar warts of the right foot and left foot.





CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the criteria for the establishment of service connection for a low back disorder, to include as secondary to service connected plantar warts, have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the Appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).




Analysis

Initially, the Board notes that the Veteran is service connected for plantar warts of the right foot and left foot.  

Service treatment records reflect that, upon entry into active service, the Veteran did not report any spinal conditions and the entrance examination revealed a normal clinical evaluation of the spine.  These records do not demonstrate a diagnosed low back disorder, however, the Veteran was treated for neck pain in September 1965, abnormal back pain in June 1966 along with treatment for painful calluses, and tenderness to percussion of the back with pain on flexion in July 1966, at which time he was diagnosed with possible pyelonephritis.  Upon separation from service, the Veteran reported no history of recurrent back pain or any spine problems and the separation examination revealed a normal clinical evaluation of the spine.  

In June 1972, the Veteran complained of pain of the lower back for four days and was diagnosed with muscle strain.  

In an undated private medical note, received in January 1993, a private physician prescribed to the Veteran physical therapy for range of motion and extension exercise of the lumbar spine.  

In an August 1993 VA examination, the Veteran reported a history of lumbosacral pain with herniated nucleus pulposus in 1967 while in training.  He complained of low back pain radiating down the lower extremities.  The Veteran was noted to have had multiple large plantar warts on the soles of both of his feet.  The VA examiner reported that, on account of the constant burning and pain in the feet secondary to the plantar warts predominantly, and then also because of a fungus infection, the Veteran has difficulty walking and standing for long periods of time.  The VA examiner also found that the Veteran had a provisional diagnosis of herniated nucleus pulposus in the lumbosacral area and that he was told to have surgery.  The Veteran reported having no postural abnormalities but proceeded with caution due to lumbosacral pain.  He was diagnosed with a history of herniated nucleus pulposus, degenerative joint of the lumbosacral spine, and lumbosacral discomfort with a provisional diagnosis of herniated nucleus pulposus.  The Veteran was referred to the VA radiology department.  A subsequent August 1993 VA radiology report shows that there was no evidence of fracture or dislocation of the lumbar spine and the impression noted was normal.  

VA outpatient treatment reports from August 2001 to April 2007 reflect that the Veteran was treated for and diagnosed with chronic back pain, low back pain, severe back pain, spinal stenosis, spinal stenosis with back pain and evidence of radiculopathy/sciatica, right sciatica, and chronic back pain secondary to L3-4 and L4-5 spinal stenosis.

In a January 2007 statement, the Veteran's primary care physician at the VA indicated that the onset of his back pain symptoms correlates with the onset of his plantar warts during war.  The VA physician stated that it was as likely as not that the Veteran's chronic back pain may be due to his plantar warts he suffered during service.  The physician explained that the pain from walking on his plantar warts caused the Veteran to walk with a kyphotic posture for a prolonged duration and that may have contributed to his chronic back pain.  

An August 2007 statement from the Veteran's primary care physician at the VA was included on the Veteran's VA Form-9.  In this form the VA physician stated that the Veteran reported that because of pain related to his foot injury, he developed a significant kyphotic walking posture and subsequent back pain that had become chronic.  He stated that recent MRI imaging from 2004 showed severe spinal stenosis and bulging disc and impingement on epidural sac.  The VA physician opined that, in light of the historical onset of symptoms and surrounding factors, it is a possibility that the Veteran's kyphotic posture due to foot pain could have exacerbated disc degeneration/protrusion, leading to pain.  He added that there are, of course, a multitude of factors involved in back pain etiologies and it would be difficult to rule out a definitive relation between his foot and back pain.  

A March 2007 VA outpatient treatment report showed that the Veteran had chronic back pain that was multifactoral.  This report observed that previous imaging showed spinal stenosis as one source.  It was also noted that the Veteran had a history of injury to the feet during war that had caused poor walking dynamics, which may have contributed to back pain in light of his timing of pain onset.  

In a May 2009 VA examination, the Veteran reported that his neurologist had stated that his back pain was from his plantar warts and a physician in Washington D.C. had found that his back condition could be from plantar warts.  The VA examiner noted that a February 2008 note in the computer reported that the Veteran was concerned with trouble with his feet, which was longstanding and led to difficulties with his back, and he had degenerative disease which certainly could be worsened by an abnormal gait.  The Veteran reported that he began having back pain in 1987.  He was diagnosed with degenerative disc disease of the lumbar spine L4-S1, moderate advanced hypertrophic spondolytic spondylosis, and moderate to severe spinal stenosis.  The VA examiner noted that a magnetic resonance imaging (MRI) in 2007 revealed moderate to severe spinal stenosis at L3to L5, mild impression on the existing L5 nerve roots bilaterally, which may be worse than previously viewed.  A May 2009 x-ray revealed loss of normal lumbar lordosis with a suggestion of minimal posterior displacement of L4 over L5, degenerative changes with marginal osteophyte formation, sclerosis with narrowing of L4-L5 disc spaces, and vacuum phenomenon at L4-L5 and L5-S1 discs.  

The May 2009 VA examiner opined that the lumbar spine pathology, as per imaging of MRI, would not be the result of or caused by his plantar warts.  She explained that there was no medical evidence or literature to support the contention that his lumbar spine pathology was caused by his plantar warts.  The VA examiner stated that the Veteran's first MRI that was done in 2001, the radiologist noted severe spinal stenosis at L4-L5 as a result of a combination of factors, including short pedicules, diffuse disk/osteophyte complex, central disk herniation and facet atrophy.  She opined that the severity of the Veteran's spinal pathology would be far beyond what would be expected from an altered gait.  Therefore, the VA examiner concluded that the Veteran's spinal pathology would not have been caused by or the result of his plantar's warts and that it is not likely that the Veteran's plantar warts had been aggravated by the Veteran's back condition.

The May 2009 VA examiner was asked to provide an addendum opinion in November 2009.  The VA examiner was asked for the rationale behind the opinion that it was not likely that the plantar warts aggravated the current back disability.  She explained that the rationale is that "not likely" implied no possibility that the plantar warts aggravated his back condition.  The VA examiner stated that this would be due to the fact that the Veteran reported that if the plantar warts are kept manicured, as per current prescribed treatment, then he was pain free without an altered gait.  She explained that the use of the words not likely was not meant to imply a possibility of aggravation and that severity of this Veteran's spinal pathology is far beyond would be expected from an altered gait.  Thus, the VA examiner concluded that the back condition was not caused by or the result of, nor aggravated by, an intermittent altered gait due to plantar warts.  

In an April 2011 letter, a private chiropractor reported that the Veteran had stated that he began to experience low back pain while in the military.  The private chiropractor noted that, in reviewing the Veteran's medical records, he did complain of back pain in July 1966 and had continued forward.  He also found that according to the Veteran's medical records, he continued to experience back pain and, at times, leg pain.  The private chiropractor noted that during military service, the Veteran developed plantars warts which caused him to stand and walk abnormally, which, in turn, aggravated his low back.  He explained that the stress on the Veteran's spine was due to the closed chain concept, in which a change in one's normal gait, due to an injury to an extremity, would negatively change the biomechanics of the gait and result in joint function changes, in which distal and proximal joints would cause soft tissue irritation prior to causing bony changes, such as degenerative arthritic change.  Therefore, he described that one could eventually experience pain in the hip or spine because of the foot injury.  The private chiropractor noted an MRI at the VA from 2007 revealed moderate stenosis at L3-L5 and a mild impression on the existing L5 nerve root bilaterally.  He also noted a May 2009 VA x-ray confirmed diagnoses of degenerative disc disease of L4-S1, hypertrophic spondolytic spondylosis, and moderate to severe spinal stenosis L3-L5.  

The private chiropractor found that, based upon his extensive clinical experience, the degenerative changes seen on radiograph were not inconsistent with those that would result from a closed chain situation involving an altered gait over an extended period of time.  He therefore, would disagree with the compensation examiners that dismissed the closed chain concept as being unlikely in this case to the extent of the Veteran's pathology.  The private chiropractor also found that it was also true that the Veteran's documented difficulties in service would as likely as not result in a structural segmental dysfunction in the lumbar spine.  He pointed out the allopathic physician's lack of training in this area as opposed to a chiropractic physician.  Therefore, he concluded that the initial in-service complaints were as likely as not due to structural segmental dysfunction, which, over time, also contributed to the present disability and which was further aggravated by the plantar warts and associated altered gait.  In doing so, the private chiropractor reported having reviewed the Veteran's service medical records, post service medical records and imaging reports and stated that his opinion was to a high degree of chiropractic certainty (much more likely than not).  Finally he also noted his 20 years of experience in the chiropractic practice.  

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board finds that, on balance, the evidence supports the Veteran's claim for service connection for a low back disorder, to include as secondary to service connected plantar warts.  In this regard, the Board notes that service connection is in effect for plantar warts of the right and left feet.  The post service medical evidence of record reflects that the Veteran is currently diagnosed with a low back disorder including: spinal stenosis, spinal stenosis with back pain and evidence of radiculopathy/sciatica, right sciatica, chronic back pain secondary to L3-4 and L4-5 spinal stenosis, degenerative disc disease of the lumbar spine L4-S1, moderate advanced hypertrophic spondolytic spondylosis, and moderate to severe spinal stenosis.  Service treatment reports reflect that the Veteran was treated for neck pain in September 1965, abnormal back pain in June 1966, and tenderness to percussion of the back with pain on flexion in July 1966.  

The Board also notes the medical opinion of the May 2009 VA examiner, concluding that the Veteran's back condition was not caused by or the result of, nor aggravated by, an intermittent altered gait due to plantar warts, along with the medical opinion of the April 2011 private chiropractor, finding that the initial in-service complaints were as likely as not due to structural segmental dysfunction, which, over time, also contributed to the present disability and which was further aggravated by the plantar warts and associated altered gait.  The Board finds that these opinions, when taken together, place the evidence of record in relative equipoise and the benefit of the doubt rule will therefore be applied to resolve doubt in favor of the Veteran.  Therefore, on balance, the evidence of record collectively shows that the Veteran's low back disorder is directly related to both his active service and service connected plantar warts.

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for a low back disorder, to include as secondary to service connected plantar warts, is warranted.  38 C.F.R. § 3.102 (2010).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disorder, to include as secondary to service connected plantar warts, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


